
	

115 SRES 444 ATS: Recognizing the heritage, culture, and contributions of American Indian, Alaska Native, and Native Hawaiian women in the United States.
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 444
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Ms. Murkowski (for herself, Mr. Udall, Mr. Hoeven, Ms. Hirono, Ms. Harris, Ms. Heitkamp, Ms. Warren, Mr. Tester, Ms. Smith, Ms. Cortez Masto, Ms. Cantwell, Mr. Schatz, Mr. Schumer, Mr. Heinrich, Mr. Daines, Mr. Lankford, Mrs. Feinstein, Mrs. Murray, Mr. Wyden, Ms. Klobuchar, and Mr. Sanders) submitted the following resolution; which was referred to the Committee on Indian Affairs
		
		December 12, 2018Committee discharged; considered and agreed toRESOLUTION
		Recognizing the heritage, culture, and contributions of American Indian, Alaska Native, and Native
			 Hawaiian women in the United States.
	
	
 Whereas the United States celebrates National Women’s History Month every March to recognize and honor the achievements of women throughout the history of the United States;
 Whereas an estimated 3,081,000 American Indian, Alaska Native, and Native Hawaiian women live in the United States;
 Whereas American Indian, Alaska Native, and Native Hawaiian women helped shape the history of their communities, Tribes, and the United States;
 Whereas American Indian, Alaska Native, and Native Hawaiian women contribute to their communities, Tribes, and the United States through work in many industries, including business, education, science, medicine, literature, fine arts, military service, and public service;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have fought to defend and protect the sovereign rights of Native Nations;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have demonstrated resilience and courage in the face of a history of threatened existence, constant removals, and relocations;
 Whereas more than 6,000 American Indian, Alaska Native, and Native Hawaiian women bravely serve as members of the United States Armed Forces;
 Whereas more than 17,000 American Indian, Alaska Native, and Native Hawaiian women are veterans who have made lasting contributions to the United States military;
 Whereas American Indian, Alaska Native, and Native Hawaiian women broke down historical gender barriers to enlistment in the military, including—
 (1)Inupiat Eskimo sharpshooter Laura Beltz Wright of the Alaska Territorial Guard during World War II; and
 (2)Minnie Spotted Wolf of the Blackfeet Tribe, the first Native American woman to enlist in the United States Marine Corps in 1943;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have made the ultimate sacrifice for the United States, including Lori Ann Piestewa, a member of the Hopi Tribe and the first woman in the United States military killed in the Iraq War in 2003;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have contributed to the economic development of Native Nations and the United States as a whole, including Elouise Cobell of the Blackfeet Tribe, a recipient of the Presidential Medal of Freedom, who—
 (1)served as the treasurer of her Tribe; (2)founded the first Tribally owned national bank; and
 (3)led the fight against Federal mismanagement of funds held in trust for more than 500,000 Native Americans;
 Whereas American Indian, Alaska Native, and Native Hawaiian women own an estimated 154,900 businesses;
 Whereas these Native women-owned businesses employ more than 50,000 workers and generate over $10,000,000,000 in revenues as of 2016;
 Whereas American Indian and Alaska Native women have opened an average of more than 17 new businesses each day since 2007;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have made significant contributions to the field of medicine, including Susan La Flesche Picotte of the Omaha Tribe, who is widely acknowledged as the first Native American to earn a medical degree;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have contributed to important scientific advancements, including—
 (1)Floy Agnes Lee of Santa Clara Pueblo, who—
 (A)worked on the Manhattan Project during World War II; and (B)pioneered research on radiation biology and cancer; and
 (2)Native Hawaiian Isabella Kauakea Yau Yung Aiona Abbott, who—
 (A)was the first woman on the biological sciences faculty at Stanford University; and
 (B)was awarded the highest award in marine botany from the National Academy of Sciences, the Gilbert Morgan Smith medal, in 1997;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have achieved distinctive honors in the art of dance, including Maria Tall Chief of the Osage Nation the first major prima ballerina of the United States and was a recipient of a Lifetime Achievement Award from the Kennedy Center;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have accomplished notable literary achievements, including Northern Paiute author Sarah Winnemucca Hopkins who wrote and published one of the first Native American autobiographies in United States history in 1883;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have regularly led efforts to revitalize and maintain Native cultures and languages, including—
 (1)Tewa linguist and teacher Esther Martinez, who developed a Tewa dictionary and was credited with revitalizing the Tewa language; and
 (2)Native Hawaiian scholar Mary Kawena Pukui, who published more than 50 academic works and was considered the most noted Hawaiian translator of the 20th century;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have excelled in athletic competition and created opportunities for other female athletes within their sport, including Rell Kapoliokaehukai Sunn who—
 (1)ranked as longboard surfing champion of the world; and (2)co-founded the Women’s Professional Surfing Association in 1975, the first professional surfing tour for women;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have played a vital role in advancing civil rights, protecting human rights, and safeguarding the environment, including Elizabeth Wanamaker Peratrovich of the Tlingit Nation who helped secure the passage of the Anti-Discrimination Act of 1945 of the Alaska Territory, the first anti-discrimination law in the United States;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have succeeded as judges, attorneys, and legal advocates, including Eliza Lyda Conley, a Wyandot-American lawyer and the first Native woman admitted to argue a case before the United States Supreme Court in 1909;
 Whereas American Indian, Alaska Native, and Native Hawaiian women have paved the way for women in the law, including Native Hawaiian Emma Kailikapiolono Metcalf Beckley Nakuina who served as the first female judge in Hawaii;
 Whereas American Indian, Alaska Native, and Native Hawaiian women are dedicated public servants, holding important positions in State governments, local governments, the Federal judicial branch, and the Federal executive branches;
 Whereas American Indian and Alaska Native women have served as remarkable Tribal councilwomen, Tribal court judges, and Tribal leaders, including Wilma Mankiller, the first woman elected to serve as Principal Chief of the Cherokee Nation who fought for Tribal self-determination and improvement of the community infrastructure of her Tribe;
 Whereas Native Hawaiian women have also led their People through notable acts of public service, including Kaahumanu who was the first Native Hawaiian woman to serve as regent of the Kingdom of Hawaii;
 Whereas the United States should continue to invest in the future of American Indian, Alaska Native, and Native Hawaiian women to address the barriers they face, including access to justice, health care, and opportunities for educational and economic advancement; and
 Whereas American Indian, Alaska Native, and Native Hawaiian women are the life givers, the culture bearers, and the caretakers of Native peoples who have made precious contributions enriching the lives of all people of the United States: Now, therefore, be it
		
	
 That the Senate— (1)celebrates and honors the successes of American Indian, Alaska Native, and Native Hawaiian women and the contributions they have made and continue to make to the United States; and
 (2)recognizes the importance of supporting equity, providing safety, and upholding the interests of American Indian, Alaska Native, and Native Hawaiian women.
			
